 

Exhibit 10.1

FOURTH AMENDMENT AGREEMENT

 

This FOURTH AMENDMENT AGREEMENT (this “Amendment”) is made as of the 18th day of
February, 2020 among:

 

            (a)        BEL FUSE INC., a New Jersey corporation (the “Borrower”);

 

            (b)        the Lenders, as defined in the Credit Agreement, as
hereinafter defined; and

 

  (c)        KEYBANK NATIONAL ASSOCIATION, a national banking association, as
the administrative agent for the Lenders under the Credit Agreement (the
“Administrative Agent”).

           

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Credit and Security Agreement, dated June 19, 2014, as amended and
restated as of June 30, 2014, that provides, among other things, for loans and
letters of credit upon certain terms and conditions (as amended and as the same
may from time to time be further amended, restated or otherwise modified, the
“Credit Agreement”);

       

WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to amend
the Credit Agreement to modify certain provisions thereof and add certain
provisions thereto;

 

WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and

 

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Borrower, the Administrative Agent and the
Lenders agree as follows:

         

   1.        Amendment to Definitions in the Credit Agreement.  Section 1.1 of
the Credit Agreement is hereby amended to delete the definitions of “Applicable
Commitment Fee Rate”, “Applicable Margin” and “Fixed Charge Coverage Ratio”
therefrom and to insert in place thereof, respectively, the following:

                 

       “Applicable Commitment Fee Rate” means:

 

(a)        for the period from the Fourth Amendment Effective Date through March
31, 2020, thirty-five (35.00) basis points; and

           

(b)        commencing with the Consolidated financial statements of the Borrower
for the fiscal year ending December 31, 2019, the number of basis points set
forth in the following matrix, based upon the result of the computation of the
Leverage Ratio as set forth in the Compliance Certificate for such fiscal
period, shall be used to establish the number of basis points that will go into
effect on April 1, 2020 and, thereafter, as set forth in each successive
Compliance Certificate, as provided below:

 

1

--------------------------------------------------------------------------------

 

 

Leverage Ratio

Applicable Commitment Fee Rate

Greater than or equal to 3.50 to 1.00

50.00 basis points

Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00

35.00 basis points

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

30.00 basis points

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

27.50 basis points

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

25.00 basis points

Less than 1.50 to 1.00

20.00 basis points

 

After April 1, 2020, changes to the Applicable Commitment Fee Rate shall be
effective on the first day of each calendar month following the date upon which
the Administrative Agent should have received, pursuant to Section 5.3(c)
hereof, the Compliance Certificate.  The above pricing matrix does not modify or
waive, in any respect, the requirements of Section 5.7 hereof, the rights of the
Administrative Agent and the Lenders to charge the Default Rate, or the rights
and remedies of the Administrative Agent and the Lenders pursuant to Articles
VIII and IX hereof.  Notwithstanding anything herein to the contrary, (i) during
any period when the Borrower shall have failed to timely deliver the
Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof, or
the Compliance Certificate pursuant to Section 5.3(c) hereof, until such time as
the appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Commitment Fee Rate shall be the highest rate per
annum indicated in the above pricing grid regardless of the Leverage Ratio at
such time, and (ii) in the event that any financial information or certification
provided to the Administrative Agent in the Compliance Certificate is shown to
be inaccurate (regardless of whether this Agreement or the Commitment is in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Commitment Fee Rate for
any period (an “Applicable Commitment Fee Period”) than the Applicable
Commitment Fee Rate applied for such Applicable Commitment Fee Period, then
(A) the Borrower shall immediately deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Commitment Fee Period,
(B) the Applicable Commitment Fee Rate shall be determined based on such
corrected Compliance Certificate, and (C) the Borrower shall immediately pay to
the Administrative Agent the accrued additional fees owing as a result of such
increased Applicable Commitment Fee Rate for such Applicable Commitment Fee
Period.

 

2

--------------------------------------------------------------------------------

 

 

 

“Applicable Margin” means:

 

(a)        for the period from the Fourth Amendment Effective Date through March
31, 2020, two hundred twenty-five (225.00) basis points for Eurodollar Loans and
one hundred twenty-five (125.00) basis points for Base Rate Loans; and

 

(b)        commencing with the Consolidated financial statements of the Borrower
for the fiscal year ending December 31, 2019, the number of basis points
(depending upon whether Loans are Eurodollar Loans or Base Rate Loans) set forth
in the following matrix, based upon the result of the computation of the
Leverage Ratio as set forth in the Compliance Certificate for such fiscal
period, shall be used to establish the number of basis points that will go into
effect on April 1, 2020 and, thereafter, as set forth in each successive
Compliance Certificate, as provided below:

 

Leverage Ratio

Applicable Basis Points for Eurodollar Loans

Applicable Basis Points for Base Rate Loans

Greater than or equal to 4.00 to 1.00

325.00

225.00

Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00

275.00

175.00

Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00

225.00

125.00

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

200.00

100.00

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

175.00

75.00

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

150.00

50.00

Less than 1.50 to 1.00

137.50

37.50

 

After April 1, 2020, changes to the Applicable Margin shall be effective on the
first day of each calendar month following the date upon which the
Administrative Agent should have received, pursuant to Section 5.3(c) hereof,
the Compliance Certificate.  The above pricing matrix does not modify or waive,
in any respect, the requirements of Section 5.7 hereof, the rights of the
Administrative Agent and the Lenders to charge the Default Rate, or the rights
and remedies of the Administrative Agent and the Lenders pursuant to Articles
VIII and IX hereof.  Notwithstanding anything herein to the contrary, (i) during
any period when the Borrower shall have failed to timely deliver the
Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof, or
the Compliance Certificate pursuant to Section 5.3(c) hereof, until such time as
the appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Margin shall be the highest rate per annum indicated
in the above pricing grid for Loans of that type, regardless of the Leverage
Ratio at such time, and (ii) in the event that any financial information or
certification provided to the Administrative Agent in the Compliance Certificate
is shown to be inaccurate (regardless of whether this Agreement or the
Commitment is in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin applied for such Applicable Margin Period, then (A) the
Borrower shall immediately deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Margin Period, (B) the Applicable
Margin shall be determined based on such corrected Compliance Certificate, and
(C) the Borrower shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Margin Period.

 

3

--------------------------------------------------------------------------------

 

 

“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by the Administrative Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, as listed as the
London interbank offered rate, as published by Thomson Reuters or Bloomberg (or,
if for any reason such rate is unavailable from Thomson Reuters or Bloomberg,
from any other similar company or service that provides rate quotations
comparable to those currently provided by Thomson Reuters or Bloomberg) for
Dollar deposits in immediately available funds with a maturity comparable to
such Interest Period; by (b) 1.00 minus the Reserve Percentage.  Notwithstanding
the foregoing, if at any time the Eurodollar Rate, as determined above, is less
than zero, it shall be deemed to be zero for purposes of this Agreement.

 

“Fixed Charge Coverage Ratio” means, as determined for the most recently
completed four fiscal quarters of the Borrower, on a Consolidated basis, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Fixed Charges; provided
that, for purposes of calculating the Fixed Charge Coverage Ratio, (i)
Consolidated Fixed Charges shall be calculated without giving effect to subpart
(c) of the definition thereof for the fiscal quarters of the Borrower ending
March 31, 2020, June 30, 2020, September 30, 2020 and December 31, 2020, and
(ii) subpart (c) of the definition of Consolidated Fixed Charges shall be
calculated (A) for the most recently completed fiscal quarter for the fiscal
quarter of the Borrower ending March 31, 2021, (B) for the most recently
completed two fiscal quarters for the fiscal quarter of the Borrower ending June
30, 2021, and (C) for the most recently completed three fiscal quarters for the
fiscal quarter of the Borrower ending September 30, 2021.

 

2.         Additions to Definitions in the Credit Agreement.  Section 1.1 of the
Credit Agreement is hereby amended to add the following new definitions thereto:

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

                       

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

4

--------------------------------------------------------------------------------

 

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body, or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Eurodollar
Rate for Dollar-denominated syndicated credit facilities at such time, and (b)
the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body, or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurodollar Rate with the applicable Unadjusted Benchmark Replacement for
Dollar-denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement). 

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:

 

(a)        in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein, and (ii) the date on which the
administrator of the Eurodollar Rate permanently or indefinitely ceases to
provide the Eurodollar Rate; or

 

5

--------------------------------------------------------------------------------

 

 

(b)        in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:

 

(a)        a public statement or publication of information by or on behalf of
the administrator of the Eurodollar Rate announcing that such administrator has
ceased or will cease to provide the Eurodollar Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Rate;

 

(b)        a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate, the United States
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the Eurodollar Rate, a resolution authority with jurisdiction
over the administrator for the Eurodollar Rate or a court or an entity with
similar insolvency or resolution authority over the administrator for the
Eurodollar Rate, which states that the administrator of the Eurodollar Rate has
ceased or will cease to provide the Eurodollar Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the Eurodollar Rate; or

 

(c)        a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate or a Relevant
Governmental Body announcing that the Eurodollar Rate is no longer
representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date,
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication), and (b) in the case of an Early Opt-in Election, the date
specified by the Administrative Agent or the Required Lenders, as applicable, by
notice to the Borrower, the Administrative Agent (in the case of such notice by
the Required Lenders) and the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (a) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with Section 3.6 hereof, and (b) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder pursuant
to Section 3.6 hereof.

 

6

--------------------------------------------------------------------------------

 

 

                        “Early Opt-in Election” means the occurrence of:

 

(a)        a determination by the Administrative Agent that Dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 3.6 hereof are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Eurodollar Rate, and 

 

(b)        the election by the Administrative Agent to declare that an Early
Opt-in Election has occurred and the provision by the Administrative Agent of
written notice of such election to the Borrower and the Lenders.

 

                        “Fourth Amendment Effective Date” means February 18,
2020.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

            “Relevant Governmental Body” means the Federal Reserve Board and/or
the Federal Reserve Bank of New York, or a committee officially endorsed or
convened by the Federal Reserve Board and/or the Federal Reserve Bank of New
York or any successor thereto, including without limitation the Alternative
Reference Rates Committee.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

            “Term SOFR” means the forward-looking term rate based on SOFR that
has been selected or recommended by the Relevant Governmental Body.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

            3.         Addition to Additional Provisions Relating to Eurodollar
Loans; Increased Capital; Taxes.  Article III of the Credit Agreement is hereby
amended to add Section 3.6 at the end thereof:

 

Section 3.6.  Effect of Benchmark Transition Event.

 

7

--------------------------------------------------------------------------------

 

 

(a)        Benchmark Replacement.  Notwithstanding anything to the contrary
herein or in any other Loan Document, (i) upon the determination of the
Administrative Agent (which shall be conclusive absent manifest error) that a
Benchmark Transition Event has occurred, or (ii) upon the occurrence of an Early
Opt-in Election, as applicable, the Administrative Agent and the Borrower may
amend this Agreement to replace the Eurodollar Rate with a Benchmark
Replacement, by a written document executed by the Borrower and the
Administrative Agent, subject to the requirements of this Section 3.6. 
Notwithstanding the requirements of Section 11.3 hereof or anything else to the
contrary herein or in any other Loan Document, any such amendment with respect
to a Benchmark Transition Event will become effective and binding upon the
Administrative Agent, the Borrower and the Lenders at 5:00 p.m. on the fifth
(5th) Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders and the Borrower so long as the Administrative Agent
has not received, by such time, written notice of objection to such amendment
from Lenders comprising the Required Lenders, and any such amendment with
respect to an Early Opt-in Election will become effective and binding upon the
Administrative Agent, the Borrower and the Lenders on the date that Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders accept such amendment.  No replacement
of the Eurodollar Rate with a Benchmark Replacement pursuant to this Section 3.6
will occur prior to the applicable Benchmark Transition Start Date. 

 

(b)        Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

(c)        Notices; Standards for Decisions and Determinations.  The
Administrative Agent will promptly notify the Borrower and the Lenders in
writing of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes, and (iv) the commencement or conclusion of any Benchmark Unavailability
Period.  Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 3.6, including, without
limitation, any determination with respect to a tenor, comparable replacement
rate or adjustment, or implementation of any Benchmark Replacement Rate
Conforming Changes, or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding on all parties hereto absent manifest error and
may be made in its or their sole discretion and without consent from any other
party hereto, except, in each case, as expressly required pursuant to this
Section 3.6 and shall not be a basis of any claim of liability of any kind or
nature by any party hereto, all such claims being hereby waived individually be
each party hereto.

 

(d)       Benchmark Unavailability Period.  Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for a borrowing of, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a borrowing of or conversion to
Base Rate Loans.  During any Benchmark Unavailability Period, the components of
Base Rate based upon LIBOR will not be used in any determination of Base Rate. 

 

8

--------------------------------------------------------------------------------

 

 

(e)        Eurodollar Rate Notification.  The interest rate on Eurodollar Loans
is determined by reference to LIBOR, which is derived from the London interbank
offered rate.  The London interbank offered rate is intended to represent the
rate at which contributing banks may obtain short-term borrowings from each
other in the London interbank market.  In July 2017, the U.K. Financial Conduct
Authority announced that, after the end of 2021, it would no longer persuade or
compel contributing banks to make rate submissions to the ICE Benchmark
Administration (together with any successor to the ICE Benchmark Administrator,
the “IBA”) for purposes of the IBA setting the London interbank offered rate. 
As a result, it is possible that commencing in 2022, the London interbank
offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans.  In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in this Section 3.6, this Section 3.6
provides a mechanism for determining an alternative rate of interest. The
Administrative Agent will notify the Borrower, pursuant to this Section 3.6, in
advance of any change to the reference rate upon which the interest rate on
Eurodollar Loans is based.  However, the Administrative Agent does not warrant
or accept any responsibility for, and shall not have any liability with respect
to, the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “Eurodollar Rate”, or
with respect to any alternative or successor rate thereto, or replacement rate
therefor or thereof, including, without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to this Section 3.6, will be
similar to, or produce the same value or economic equivalence of, the Eurodollar
Rate or has the same volume or liquidity as did the London interbank offered
rate prior to its discontinuance or unavailability.

 

            4.         Amendment to Leverage Ratio Financial Covenant.  Section
5.7 of the Credit Agreement is hereby amended to delete subsection (a) therefrom
and to insert in place thereof the following:

 

(a)        Leverage Ratio.  The Borrower shall not suffer or permit at any time
the Leverage Ratio to exceed (i) 5.00 to 1.00 on March 31, 2020 through
September 29, 2020, (ii) 4.75 to 1.00 on September 30, 2020 through December 30,
2020, (iii) 4.00 to 1.00 on December 31, 2020 through March 30, 2021, (iv) 3.25
to 1.00 on March 31, 2021 through June 29, 2021, and (v) 3.00 to 1.00 on June
30, 2021 and thereafter (or 3.75 to 1.00 during any Leverage Ratio Step-Up
Period); provided that, if, at any time, the Borrower receives net proceeds in
an amount greater than or equal to Fifty Million Dollars ($50,000,000) in
connection with an equity offering, the Leverage Ratio covenant set forth in
this Section 5.7(a) shall automatically step-down to (and remain at) 3.00 to
1.00 (or, if applicable, 3.75 to 1.00 during any Leverage Step-Up Period).

 

 

9

--------------------------------------------------------------------------------

 

 

            5.         Retroactive Amendment to Fixed Charge Coverage Ratio
Financial Covenant.  Section 5.7 of the Credit Agreement is hereby retroactively
amended, effective as of December 30, 2019, to delete subsection (b) therefrom
and to insert in place thereof the following:

 

(b)        Fixed Charge Coverage Ratio.  The Borrower shall not suffer or permit
at any time the Fixed Charge Coverage Ratio to be less than (i) 1.15 to 1.00 on
December 31, 2019 through March 30, 2020, (ii) 1.00 to 1.00 on March 31, 2020
through June 29, 2020, (iii) 1.05 to 1.00 on June 30, 2020 through September 29,
2020, (iv) 1.10 to 1.00 on September 30, 2020 through December 30, 2020, (v)
1.15 to 1.00 on December 31, 2020 through March 30, 2021, and (vi) 1.25 to 1.00
on March 31, 2021 and thereafter.

       

     6.        Amendment to Acquisitions Covenant Provisions.  Section 5.13 of
the Credit Agreement is hereby amended to delete the subpart (c)(viii) therefrom
and to insert in place thereof the following:

        

(viii)     (a) the Leverage Ratio, as of the most recently delivered Compliance
Certificate required to be delivered pursuant to Section 5.3(c) hereof, and both
prior to and after giving pro forma effect to such Acquisition, is less than
3.00 to 1.00, and (b) the Fixed Charge Coverage Ratio, as of the most recently
delivered Compliance Certificate required to be delivered pursuant to Section
5.3(c) hereof, and both prior to and after giving pro forma effect to such
Acquisition, is greater than 1.25 to 1.00; 

      

      7.        Amendment to Restricted Payment Covenant Provisions.  Article V
of the Credit Agreement is hereby amended to delete Section 5.15 therefrom and
to insert in place thereof the following:

 

Section 5.15.  Restricted Payments.  No Company shall make or commit itself to
make any Restricted Payment at any time, except that, so long as no Default or
Event of Default shall then exist or, after giving pro forma effect to such
payment, thereafter shall begin to exist:

 

(a)        the Companies may make Capital Distributions, other than Capital
Distributions in respect of the purchase, acquisition, redemption, repurchase,
payment or retirement of any capital stock or other equity interest of any
Company; and 

 

(b)        the Companies may make Capital Distributions in respect of the
purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of any Company so long as (i) the
Leverage Ratio, as of the most recently delivered Compliance Certificate
required to be delivered pursuant to Section 5.3(c) hereof, and both prior to
and after giving pro forma effect to such share repurchase, is less than 3.00 to
1.00, and (ii) the Fixed Charge Coverage Ratio, as of the most recently
delivered Compliance Certificate required to be delivered pursuant to Section
5.3(c) hereof, and both prior to and after giving pro forma effect to such share
repurchase, is greater than 1.25 to 1.00; provided that the Companies may make
Capital Distributions in respect of the purchase, acquisition, redemption,
repurchase, payment or retirement of any capital stock or other equity interest
of any Company in an aggregate amount not to exceed Three Million Dollars
($3,000,000) so long as (A) the Borrower has, after the Fourth Amendment
Effective Date but prior to the making of such Capital Distribution, repatriated
cash from Foreign Subsidiaries in an aggregate amount at least equal to the
amount of such Capital Distribution, and (B) the Leverage Ratio, both prior to
and after giving pro forma effect to such Capital Distribution, is less than
3.50 to 1.00.

 

10

--------------------------------------------------------------------------------

 

 

            8.         Addition to Covenants.  Article V of the Credit Agreement
is hereby amended to add the following new Section 5.30 at the end thereof:

 

Section 5.30.  Beneficial Ownership.  Promptly following any request therefor,
the Borrower shall provide information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act and the Beneficial Ownership
Regulation.

 

            9.         Addition to Representations and Warranties.  Article VI
of the Credit Agreement is hereby amended to add the following new Section 6.23
at the end thereof:

 

Section 6.23.  Beneficial Ownership.  The information included in each
Beneficial Ownership Certification most recently delivered to each Lender is
true and correct in all respects.

 

            10.      Amendment to Amendments, Waivers and Consents Provisions. 
Section 11.3 of the Credit Agreement is hereby amended to delete subpart (a)
therefrom and to insert in place thereof the following

 

(a)        General Rule.  Except as set forth in Section 3.6 hereof, no
amendment, modification, termination, or waiver of any provision of any Loan
Document nor consent to any variance therefrom, shall be effective unless the
same shall be in writing and signed by the Required Lenders and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

            11.       Addition to Miscellaneous Provisions.  Article XI of the
Credit Agreement is hereby amended to add the following new Section 11.23 at the
end thereof:

        

Section 11.23.  Acknowledgement Regarding Any Supported QFCs.  To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedge Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

           

11

--------------------------------------------------------------------------------

 

 

(a)        In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

       

(b)        As used in this Section 11.23, the following terms have the following
meanings:

         

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

          

“Covered Entity” means any of the following:

           

(i)         a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

                 

(ii)        a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

                       

(iii)       a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

12

--------------------------------------------------------------------------------

 

 

            “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

 

12.       Closing Deliveries.  Concurrently with the execution of this
Amendment, the Borrower shall:

 

            (a)        make a voluntary prepayment on the Term Loan in an
aggregate amount of Eight Million One Hundred Seventy-Eight Thousand Five
Hundred Forty-Two and 45/100 Dollars ($8,178,542.45), such amount to be applied
to the next occurring successive principal payments on the Term Loan;

 

            (b)        pay the fees as set forth in that certain Fourth
Amendment Fee Letter dated as of January 27, 2020, to the Administrative Agent,
for the benefit of the Administrative Agent and the Lenders, as applicable;

 

            (c)        cause each Guarantor of Payment to execute the attached
Guarantor Acknowledgment and Agreement; and

 

            (d)       pay all legal fees and expenses of the Administrative
Agent in connection with this Amendment and any other Loan Documents.

 

       13.       Representations and Warranties.  The Borrower hereby represents
and warrants to the Administrative Agent and the Lenders that (a) the Borrower
has the legal power and authority to execute and deliver this Amendment; (b) the
officers executing this Amendment have been duly authorized to execute and
deliver the same and bind the Borrower with respect to the provisions hereof;
(c) the execution and delivery hereof by the Borrower and the performance and
observance by the Borrower of the provisions hereof do not violate or conflict
with the Organizational Documents of the Borrower or any law applicable to the
Borrower or result in a breach of any provision of or constitute a default under
any other agreement, instrument or document binding upon or enforceable against
the Borrower; (d) no Default or Event of Default exists, nor will any occur
immediately after the execution and delivery of this Amendment or by the
performance or observance of any provision hereof; (e) each of the
representations and warranties contained in the Loan Documents is true and
correct in all material respects as of the Fourth Amendment Effective Date as if
made on the Fourth Amendment Effective Date, except to the extent that any such
representation or warranty expressly states that it relates to an earlier date
(in which case such representation or warranty is true and correct in all
material respects as of such earlier date); (f) the Borrower is not aware of any
claim or offset against, or defense or counterclaim to, the Borrower’s
obligations or liabilities under the Credit Agreement or any other Related
Writing; and (g) this Amendment constitutes a valid and binding obligation of
the Borrower in every respect, enforceable in accordance with its terms.

 

       14.       Waiver and Release.  The Borrower, by signing below, hereby
waives and releases the Administrative Agent, and each of the Lenders, and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries, from any and all claims, offsets, defenses and counterclaims, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.

 

13

--------------------------------------------------------------------------------

 

 

      15.       References to Credit Agreement and Ratification.  Each reference
to the Credit Agreement that is made in the Credit Agreement or any other
Related Writing shall hereafter be construed as a reference to the Credit
Agreement as amended hereby.  Except as otherwise specifically provided herein,
all terms and provisions of the Credit Agreement are confirmed and ratified and
shall remain in full force and effect and be unaffected hereby. This Amendment
is a Loan Document.

 

      16.       Counterparts.  This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile or other electronic signature, each of which, when so executed and
delivered, shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.

 

       17.       Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

     18.       Severability.  Any provision of this Amendment that shall be
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

       19.       Governing Law.  The rights and obligations of all parties
hereto shall be governed by the laws of the State of New York.

 

[Remainder of page intentionally left blank.]

4845-5581-5600.4

14

--------------------------------------------------------------------------------

 

 

JURY TRIAL WAIVER.  THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, TO
THE EXTENT PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

 

 

BEL FUSE INC.

By:/s/ Craig Brosious

      Craig Brosious

      Vice President of Finance

 

 

KEYBANK NATIONAL ASSOCIATION

   as the Administrative Agent and as a Lender

By: /s/ David A. Wild

      David A. Wild

      Senior Vice President

 

Signature Page to
Fourth Amendment Agreement

--------------------------------------------------------------------------------

 

 

 

 

BANK OF AMERICA, N.A.

 

By: /s/ Laura H. McAulay

Name: Laura H. McAulay

Title: Senior Vice President

 

Signature Page to
Fourth Amendment Agreement

--------------------------------------------------------------------------------

 

 

 

 

M&T BANK

 

By: /s/ Vito M. Ferrone

Vito M. Ferrone

Vice President

 

Signature Page to
Fourth Amendment Agreement

--------------------------------------------------------------------------------

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

By:/s/ Melinda DiBenedetto

Name: Melinda DiBenedetto

Title: Vice President

 

Signature Page to
Fourth Amendment Agreement

--------------------------------------------------------------------------------

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

By: /s/ Peter Durichko

Name: Peter Durichko

Title: Vice President

 

Signature Page to
Fourth Amendment Agreement

--------------------------------------------------------------------------------

 

 

 

 

SANTANDER BANK, N.A.

 

By: /s/ Bruce H. Stanwood

Name: Bruce H. Stanwood

Title: Senior Vice President

 

Signature Page to
Fourth Amendment Agreement

--------------------------------------------------------------------------------

 

 

 

 

BBVA USA, an Alabama banking corporation

f/k/a Compass Bank

 

By: /s/ Cameron D. Gateman

Name: Cameron D. Gateman

Title: Senior Vice President

 

Signature Page to
Fourth Amendment Agreement

--------------------------------------------------------------------------------

 

 

 

 

TD BANK, N.A.

 

By: /s/ Robert C. Lemaire

Name: Robert C. Lemaire

Title: Team Leader, SVP

 

Signature Page to
Fourth Amendment Agreement

--------------------------------------------------------------------------------

 

 

GUARANTOR ACKNOWLEDGMENT AND AGREEMENT

 

            The undersigned consent and agree to and acknowledge the terms of
the foregoing Fourth Amendment Agreement dated as of February 18, 2020.  The
undersigned further agree that the obligations of the undersigned pursuant to
the Guaranty of Payment executed by the undersigned are hereby ratified and
shall remain in full force and effect and be unaffected hereby.

 

            The undersigned hereby waive and release the Administrative Agent
and the Lenders and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of any kind or nature, absolute and contingent, of which the
undersigned are aware or should be aware, such waiver and release being with
full knowledge and understanding of the circumstances and effect thereof and
after having consulted legal counsel with respect thereto.

 

            JURY TRIAL WAIVER.  THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW,
HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE UNDERSIGNED, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS GUARANTOR ACKNOWLEDGMENT AND
AGREEMENT, THE AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED
THERETO.

 

 

BEL CONNECTOR INC.

BEL POWER SOLUTIONS INC.

BEL TRANSFORMER INC.

BEL WORKSOP LLC

BEL VENTURES INC.

CINCH CONNECTORS, INC.

CONNECTOR OWNERSHIP LLC

CINCH CONNECTIVITY SOLUTIONS INC.

STRATOS INTERNATIONAL, LLC

STRATOS LIGHTWAVE LLC

STRATOS LIGHTWAVE-FLORIDA LLC

TROMPETER ELECTRONICS, INC.

 

By: /s/ Craig Brosious

      Craig Brosious

      Treasurer and Secretary

 

Signature Page to
Guarantor Acknowledgment and Agreement

--------------------------------------------------------------------------------

 

 

 